UNITED STATES COURT OF APPEALS                     FILED
                                                                United States Court of Appeals
                                     TENTH CIRCUIT                      Tenth Circuit

                                                                       March 19, 2013

 TROY LEE GALINDO,                                                  Elisabeth A. Shumaker
                                                                        Clerk of Court
           Plaintiff-Appellant,
 v.                                                           No. 12-1490
 PSYCHIATRIST DR. LAMPELA;                         (D.C. No. 1:12-CV-02605-LTB)
 CASEMANAGER MR. BURBANK; CM                                  (D. Colo.)
 III OLSON; WARDEN TRANE; BOARD
 OF COUNTY COMMISSIONERS OF
 SUMMIT COUNTY, COLORADO,
 (through the Summit County Jail),

           Defendants-Appellees.



                                  ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, EBEL and TYMKOVICH, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.


       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Troy Lee Galindo, a Colorado state prisoner, appeals pro se the district court’s

order dismissing his amended complaint without prejudice and seeks leave to appeal in

forma pauperis. We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.

                                             I

       In his pro se complaint, Galindo cited 42 U.S.C. § 1983 and alleged various

grievances against prison officials, including claims for negligence, “garnishment fraud,”

and “criminal coer[c]ion.” R. Vol. 1, at 4-5, 10-12. A magistrate judge reviewed

Galindo’s complaint and discovered that it failed to satisfy the requirements of Federal

Rule of Civil Procedure 8. Specifically, the magistrate judge found that “[i]t [wa]s not

clear why Mr. Galindo [wa]s suing the named Defendants in this court in this action or

what relief he s[ought] from the Defendants. In short, the Prisoner Complaint make[s] no

sense.” Id. at 32. Accordingly, on October 23, 2012, the magistrate judge ordered

Galindo to file an amended complaint within thirty days of the order. Id. at 34. The order

explained the deficiencies of the complaint, including Galindo’s failure to sufficiently

allege conduct on the part of the named defendants, and how such deficiencies could be

remedied. Id. at 32-33. The magistrate judge warned Galindo that if the amended

complaint suffered from the same errors as the first, the amended complaint would be

dismissed.1 Id. at 34.

       On November 5, 2012, within the thirty day period, Galindo filed an amended


       1
         The magistrate judge also denied several motions filed by Galindo because they
too suffered from a lack of clarity and did “not make any sense.” R. Vol. 1, at 33-34.

                                             2
complaint. Id. at 35. The district court found that Galindo’s amended complaint

“similarly fail[ed] to provide a short and plain statement of any claim for relief,” and

dismissed without prejudice Galindo’s amended complaint pursuant to Rule 41(b). Id. at

57-58. The district court additionally found that any appeal from its order would not be

taken in good faith and denied Galindo’s request to appeal in forma pauperis. Id. at 57;

28 U.S.C. § 1915(a)(3).

                                               II

       Federal Rule of Civil Procedure 8 requires a pleading to contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). If a plaintiff fails to comply with Rule 8, Rule 41(b) authorizes district courts to

dismiss an action with or without prejudice.2 Fed. R. Civ. P. 41(b). We review a district

court’s dismissal under Rule 41(b) for abuse of discretion. Nasious v. Two Unknown

B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007) (“Employing Rule 41(b) to

dismiss a case without prejudice for failure to comply with Rule 8 of course allows the

plaintiff another go . . . ; accordingly, a district court may, without abusing its discretion,

enter such an order without attention to any particular procedures.”). We construe a pro se


       2
         Because dismissal with prejudice is a significantly harsher remedy, a district
court must consider certain criteria before so dismissing. Nasious v. Two Unknown
B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007). No such consideration was
necessary here because the district court dismissed without prejudice. R. Vol. 1, at 58.
Additionally, while “the language of Rule 41(b) requires that the defendant file a motion
to dismiss, the Rule has long been interpreted to permit courts to dismiss actions sua
sponte for a plaintiff’s failure to . . . comply with the rules of civil procedure or court’s
orders.” Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003).

                                               3
litigant’s pleadings liberally, but do not “assume the role of advocate for the pro se

litigant.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

                                             III

       We agree with the district court that Galindo’s amended complaint fails to satisfy

the requirements of Rule 8. The amended complaint is too vague and unintelligible to

inform the named defendants of the legal claims being asserted. See Mann v. Boatright,

477 F.3d 1140, 1148 (10th Cir. 2007). Galindo fails to describe with any specificity what

action was taken or who took such action. See, e.g., R. at 44 (describing the defendants

as cooperating with “agents,” which led to “fractious decision[ ]making,” and “unjust

etiquettes” that caused “unfair transgress[ions] [in]to plaintiff’s privacy”). Accordingly,

the district court did not abuse its discretion by dismissing without prejudice Galindo’s

amended complaint.

                                             IV

       We AFFIRM the district court’s dismissal of Galindo’s amended complaint

without prejudice. We DENY Galindo’s motion to proceed in forma pauperis and remind

him of his obligation to pay in full the filing and docket fees. See Kinnell v. Graves, 265

F.3d 1125,1129 (10th Cir. 2001).

                                           Entered for the Court


                                           Mary Beck Briscoe
                                           Chief Judge




                                              4